Order entered October 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01427-CV

                      TROY D. SHIELDS, JR., Appellant

                                        V.

                      PATRICIA K. SHIELDS, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-04278-C

                                    ORDER

      Before the Court is appellant’s second motion for extension of time to file

his corrected opening brief. We GRANT the motion and ORDER appellant’s

corrected opening brief be filed no later than November 9, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE